DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-14 in the reply filed on 08/18/2021 is acknowledged.
Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/18/2021.
The restriction has been made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2016/0297174).
Regarding Claim 1
Regarding Claim 2, Kim teaches the assembly can be molded into a three-dimensionally contoured self-supporting structure. (Paragraph 0032, 0069)
Regarding Claim 4, Kim teaches the PAN fiber is secured through chemical bonding to the base material. (Claim 3 and 4 of Kim).
Regarding Claim 5, Kim teaches the assembly can be molded into a three-dimensionally contoured self-supporting structure. (Paragraph 0032, 0069).
Regarding Claim 6, Kim teaches applying a second oxidized PAN fiber material to the opposite side of base material that has the first oxidized PAN fiber material. (Claim 1 and 7 of Kim).
 Regarding Claim 7, Kim teaches the assembly can be molded into a three-dimensionally contoured self-supporting structure. (Paragraph 0032, 0069).
Regarding Claim 8, Kim teaches the assembly is flame retardant or non-combustible. (Paragraph 0003)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied in Claim 2, in view of Li et al. (US 2021/0197520)
Regarding Claim 3, Kim teaches the assembly can be molded into a three-dimensionally contoured self-supporting structure. (Paragraph 0032, 0069). Kim teaches this can be used to shield an engine, as well as other uses. (Paragraph 0006). 
Kim does not specifically teach the assembly is used as a battery cover. However, this is an intended use limitation and does not provide a physical limitation that would prevent an engine cover from becoming in a battery cover.
In addition, Li teaches oxidized PAN laminates (Paragraph 0047; Abstract) can be used as insulators in battery compartments. (Paragraph 0001). Thus, it would have been obvious to one with ordinary skill in the art to mold the assembly of Kim into a battery cover, as Li teaches PAN laminates can be used to provide thermal insulation in those uses. 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding Claim 9, Kim teaches a heat and sound insulating material assembly (Abstract) comprising a moldable fiber base material and oxidized PAN material secured to at least one side of the moldable fiber base material. (Claim 1, 7, and 16 of Kim; Paragraph 0013, 0079). Kim teaches the assembly, and therefore the moldable fiber base, can be molded into a three-dimensionally contoured self-supporting structure. (Paragraph 0032, 0069).
Kim does not specifically teach the base layer is molded first and then PAN fiber material is applied after molding. However, this is a product-by-process limitation that does not create a structural limitation on the resulting claimed invention. Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward 
Regarding Claim 10, Kim teaches the PAN fiber is secured through chemical bonding to the base material. (Claim 3 and 4 of Kim).
Regarding Claim 11, Kim teaches applying a second oxidized PAN fiber material to the opposite side of base material that has the first oxidized PAN fiber material. (Claim 1 and 7 of Kim).
Kim does not specifically teach the base layer is molded first and then the second PAN fiber material is applied after molding. However, this is a product-by-process limitation that does not create a structural limitation on the resulting claimed invention. Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product. (See MPEP §2113). Here, the process of molding recited in the instant Claim does not create a different structure than what Kim teaches:  heat shielding fiber material assembly with a molded fiber base material with an oxidized PAN material secured to both sides of the molded fiber base material.
Regarding Claim 12, .
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied in Claim 12, in view of Li et al.
Regarding Claim 13, Kim teaches the assembly can be molded into a three-dimensionally contoured self-supporting structure. (Paragraph 0032, 0069). Kim teaches this can be used to shield an engine, as well as other uses. (Paragraph 0006). 
Kim does not specifically teach the assembly is used as a battery cover. However, this is an intended use limitation and does not provide a physical limitation that would prevent an engine cover from becoming in a battery cover.
In addition, Li teaches oxidized PAN laminates (Paragraph 0047; Abstract) can be used as insulators in battery compartments. (Paragraph 0001). Thus, it would have been obvious to one with ordinary skill in the art to mold the assembly of Kim into a battery cover, as Li teaches PAN laminates can be used to provide thermal insulation in those uses. 
Regarding Claim 14, Kim teaches the assembly is flame retardant or non-combustible. (Paragraph 0003)
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781